DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art fails to disclose or make obvious an engine with a variable compression ratio, wherein a rack engages a gear formed on the outer surface of an eccentric sleeve on the crankshaft, wherein the rack movement alters the eccentric for altering compression ratio, and wherein the rack is adjusted via a “block” which is configured to move from a separated point (i.e. not in contact) with the rack to contacting and moving the rack.  While “blocks” are typically known in the art to be engine blocks or rectangular objects, for the purposes of examination and definition in the claims, a “block” is shown in Figs. 3 and 5A (4, 5, 54) to be a solid object which can be pushed against an end of a rack and then removed from rack contact.
The closest prior art, for its part, includes Hideki (JP 2000-130201) which includes a rack adjustment system (Fig. 3 and 4, shown). Sokalski et al (US 2018/0163623) which discloses a crankshaft adjustment system (Fig. 1, shown) which includes a rack 13 adjusted by a gear 14. Rabhi (US 2010/0107746) includes a system where a gear and rack system modify a piston movement (Fig. 1, shown).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747